Defendants established a prima facie entitlement to summary judgment by submitting the affirmed reports of a neurologist and an orthopedist, who reviewed plaintiffs’ medical records, examined plaintiffs and performed detailed and objective tests before concluding that plaintiffs had full range of motion in their cervical and lumbar spines and left shoulders, and that plaintiff Nora Johnson had full range of motion in her left knee, and plaintiff Sylvester Johnson had full range of motion in his left elbow. The physicians also concluded that plaintiffs had recovered from the sprain- and strain-type injuries suffered as a result of the motor vehicle accident (see Thompson v Abbasi, 15 AD3d 95, 96 [2005]).
In opposition, Nora failed to submit evidence demonstrating limited ranges of motion in her left shoulder and knee based upon objective medical findings that were made within a reasonable time after the accident (see Lloyd v Green, 45 AD3d 373 [2007]), and her examining physician failed to adequately *380explain the basis for his conclusion that Nora’s injuries were caused by the subject accident, as opposed to degenerative disease evidenced in the record (see Montgomery v Pena, 19 AD3d 288 [2005]). Regarding Sylvester, while his examining physician’s report attempted to set forth range of motion findings with respect to Sylvester’s spine and shoulder, it did not compare those findings to the standards for normal ranges of motion (see Vasquez v Reluzco, 28 AD3d 365 [2006]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Saxe, J.P., Gonzalez, Buckley and Acosta, JJ.